Citation Nr: 1401116	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the character of the discharge from the period of service from August 3, 1981 to September 15, 1983, serves as a bar to entitlement to benefits administered by the Department of Veterans Affairs, exclusive of health care provided under 38 U.S.C.A. Chapter 17, for claims based on that period of service.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a skin disorder, claimed as a rash. 

4.  Entitlement to service connection for arthritis. 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for a vision disorder, including amblyopia, claimed as sight problems. 



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had honorable active duty service with the Army from April 1966 until April 1979, and with the Navy from July 1979 through August 2, 1981; the Veteran was discharged under conditions other than honorable for a period of service from August 3, 1981 to September 15, 1983.  

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 administrative decision and an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board Remanded the appeal in June 2011.  

The claims before the Board for appellate review are more accurately stated as listed on the title page of this decision.

During the pendency of the Remand, the Veteran's claim for service connection for a glucose disorder, including hyperglycemia, was granted.  The Veteran has not disagreed with any aspect of the grant of service connection for diabetes mellitus.  No issue regarding service connection for hyperglycemia, granted as service connection for diabetes mellitus, is before the Board on appeal.  


FINDINGS OF FACT

1.  Willful and persistent misconduct during the Veteran's service from August 1981 to September 1983 resulted in a discharge under other than honorable conditions which bars benefits administered by VA, exclusive of health care provided under 38 U.S.C.A. Chapter 17, based on that period of service.  

2.  The probative medical evidence establishes that the Veteran's service separation examination demonstrates no significant threshold shift toward diminished hearing as compared to the Veteran's induction audiometric examination.

3.  It is less than likely that current hearing loss disability is causally related to the Veteran's active service.  

4.  There is no medical evidence that the Veteran has manifested a skin disorder, claimed as a rash, during the pendency of this appeal, and the Veteran's lay statements that he has an intermittent rash do not establish that the Veteran currently has a skin disorder which is related to his service.

5.  There is no lay or medical evidence linking a current diagnosis of arthritis to any identified in-service injury or disease.  

6.  There is no competent and credible evidence linking a current sleep disorder, apparently diagnosed in 2005, to the Veteran's honorable service prior to August 1981.

7.  The Veteran's uncorrected right eye vision was described as 20/400 upon his entry into service and was unchanged at the time of the Veteran's service discharge.

8.  Applicable VA regulations preclude service connection for refractive errors of vision.  

9.  The Veteran's bilateral cataracts were diagnosed prior to the diagnosis of service-connected diabetes mellitus and are not aggravated by the service-connected diabetes.  


CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from his period of service from August 1981 to September 1983 is a bar to benefits administered by VA, exclusive of health care provided under 38 U.S.C.A. Chapter 17, based on that period of service.  38 U.S.C.A. § 5303 (West 2002 & 2013); 38 C.F.R. § 3.12(b), (c)(6), (d)(1), (d)(4) (2013).

2.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

3.  The criteria for entitlement to service connection for a skin disorder, to include a rash, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The criteria for entitlement to service connection for arthritis are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

5.  The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

6.  The criteria for entitlement to service connection for a vision disorder, to include amblyopia of the right eye, or for bilateral cataracts, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the Veteran's claim that he is entitled to benefits for disability incurred in or as a result of his final period of service, from August 1981 to September 1983, exclusive of health care provided under 38 U.S.C.A. Chapter 17, or the merits of the Veteran's claims for service connection, the Board will address VA's duties to notify and assist the Veteran.  


Duties to the Veteran 

The Veteran was notified of the criteria for service connection by a letter issued in December 2007.  This notice included information that a disability rating and an effective date for the award of benefits would be assigned if service connection were awarded, and provided information about the criteria for assignment of ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was advised of his right to notice about the law applicable to his appeal regarding the character of his discharge in the Board's June 2011 Remand.  The Veteran received notice of the applicable law and regulations in August 2011.  The Veteran was also notified of the type of evidence that might substantiate his claim that he should not be barred from benefits for claims based on his final period of service in the August 2011 letter.  The August 2011 letter again notified the Veteran, as directed in the June 2011 Remand, that VA had not received private medical evidence of medical treatment while stationed in Germany which the Veteran's substantive appeal stated was attached.  The letter advised the Veteran to submit private medical evidence of treatment received in Germany.  The Veteran has not responded.

The Veteran's service treatment records from his service from 1966 to 1979 are associated with the claims file, as are records from the Veteran's honorable service from 1979 to August 1981 and official records of service from August 1981 to September 1983.  The Veteran's personnel records, including the facts and circumstances surrounding his 1983 discharge, have been obtained.  The Veteran has been afforded the opportunity to submit argument and to identify any other relevant records.  There has been substantial compliance with the Board's 2011 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

If the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, VA has a duty to provide examination.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No examination has been provided with respect to the claims for service connection for a skin disorder, arthritis, or sleep apnea.  

Although the Veteran was treated for grain mite dermatitis in service in September 1978, there is no record that this skin disorder was treated in service after September 1978.  VA treatment records throughout the course of this appeal, including VA treatment records as early as 2005, disclose no evidence that the Veteran has been treated for a chronic skin disorder during the course of this appeal.  No evidence of a chronic skin disorder has been presented; although the Veteran has been treated by VA for xerosis (dry skin), he does not contend that dry skin is the skin disorder for which he seeks service connection.  It would be fruitless to provide examination, where the only evidence of the claimed skin disorder during the period from 1978 to 2005 is the Veteran's lay report.  Even if an examiner determined that the Veteran's statements were credible and determined that the Veteran now had a skin disorder which the Veteran had experienced intermittently since service, the Board could reject the lay report.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Veteran has a current sleep apnea disorder, but there is no record of a sleep disorder or impairment during his honorable service.  Post-service records reflect treatment of sleep apnea beginning about 30 years after the Veteran's last honorable discharge, but there is no record linking this disorder to the Veteran's service, other than the Veteran's own statements.  The evidence of record, as set forth and analyzed below, contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no duty to afford the Veteran an examination or to Remand the claim to seek evidence. 

The service treatment records upon which service connection may be established do not reflect that a diagnosis of "arthritis" was assigned during the Veteran's honorable service or within one year thereafter.  The Veteran has stated that the "arthritis" for which he seeks service connection has not been treated by any medical provider.  The Veteran has not identified the current joint disorder or joint pain that he contends is related to his service, or provided any lay or medical evidence linking a current diagnosis of "arthritis" to his service or any disease or injury incurred in service.  Even if an examiner determined, based on a report from the Veteran, that current "arthritis" was manifested chronically within one year after the Veteran's honorable discharge, the Board could reject that report, since no complaints of joint disorder, back pain, or joint pain were noted until more than two years expired after the Veteran's honorable discharge.  Under the circumstances, it would be fruitless to afford the Veteran medical examination to determine whether "arthritis" of an unidentified joint or joints for which no symptoms have been identified is related to an unidentified injury or incurrence in service.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that no additional notice or assistance is required with respect to this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

1.  Claim that character of discharge does not bar benefits 

The Veteran's official records reflect that he was discharged on September 15, 1983 "under other than honorable conditions" for "misconduct - drug abuse (use)."  Prior to his entry into the period of service beginning in August 1981, the Veteran served honorably for nearly 13 years, from 1966 to 1981, with a brief break in service in 1979.  Thus, the Board notes that this decision does not affect the Veteran's entitlement to any benefit based on the Veteran's honorable service from 1966 through July 1981.  

There are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  VA regulations provide that healthcare and related benefits authorized by Chapter 17 of the Title 38 of the United States Code shall be furnished for any disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions listed in 38 C.F.R. § 3.12(d).  However, healthcare and related benefits authorized by Chapter 17 may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b).  The Veteran's discharge for "willful and persistent misconduct" is a discharge under 38 C.F.R. § 3.12(d), and thus does not bar healthcare and related benefits authorized by Chapter 17, although it is considered to have been issued under dishonorable conditions.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  In this case, the Veteran was issued a DD Form 214, which shows that he separated from service in July 1981.  He had 12 years, 11 months of service at that time.  He completed the two-year period of service to which he agreed when he enlisted in 1979.  

The official records reflect that the Veteran was recommended for re-enlistment in July 1981, and did re-enlist, for a period of two years with a 15-month extension.  Separation was planned for November 1984.  The official records reflect that the Veteran was inducted into the next period of service on August 3, 1981.  As this period of service was separate from the Veteran's preceding periods of service, the character of the Veteran's discharge on September 15, 1983 does not bar benefits based on any period of service prior to the Veteran's August 3, 1981 induction and separation September 15, 1983.

Facts and analysis, claim of eligibility for benefits based on final period of service

The Veteran's personnel records and discharge records, including the DD Form 214 reflecting discharge in July 1981, establish that he enlisted in the Navy in July 1979.  He enlisted for a two-year term.  In July 1981, the Veteran underwent periodic examination for purposes of re-enlistment, and obtained certification that he was not barred from re-enlisting.  The Veteran re-enlisted, and the entry date of that enlistment is shown as August 3, 1981.  At the time of his July 1981 discharge, the Veteran was credited with 12 years, 11 months of prior active service.  

From August 1981 through December 1982, no derogatory entries appear in the service treatment records or the service administrative records.  In early January 1983, the Veteran was arrested by civilian authorities on a charge of soliciting to engage in "lewd and dissolute conduct."  The Veteran was absent from his military post without leave from January 16, 1983 to January 21, 1983.  

After his return from his unauthorized leave, in late January 1983, the Veteran twice tested positive for use of THC.  The Veteran was advised to seek counseling and assistance for drug use and abuse.  However, in early March 1983, the Veteran again tested positive for THC.  It was determined that the Veteran was not succeeding in the drug abuse program.  The Veteran was recommended for administrative separation.  

In April 1983, the Veteran received and signed a document advising the Veteran that he was being considered for an administrative discharge.  The Veteran signed a document reflecting that he had been afforded an opportunity to consult with counsel, had the right to obtain copies of the document explaining why he was being recommended for administrative separation, and had the right to submit statements in writing for verbally before an Administrative Board.  

In May 1983, the Veteran was arraigned and convicted for the civilian offense for which he had been arrested in January 1983.  In July 1983, the recommendation for administrative separation was sent forward.  In August 1983, the Veteran signed a document reflecting that he had been advised of his right to seek counsel, to obtain copies of the documents recommending and supporting the administrative discharge, the right to request that an Administrative Board be convened, and the right to submit a response within two days.  No written response was submitted by the Veteran.  In late August 1983, he was advised that he would be separated within a certain period.  The Veteran's separation was effective in September 1983.  

The decision on appeal involves certain issues of fact, such as the finding that the Veteran's conduct in service constituted a pattern of willful or persistent misconduct.  However, the Board notes that the Veteran has not, in fact, contested the facts or circumstances of any incident referenced in his service records.  The Veteran has not attempted to argue that there are any mitigating circumstances, or that the circumstances did not constitute a pattern of willful and persistent conduct.  The only statement the Veteran has made is the January 2008 statement that he was "popped" on a drug test.  He stated that he thought at the time that he was being treated unfairly "but I realize now that it was for the overall good of the service. 

In order for the offenses which led to the Veteran's discharge to be considered minor, so as to warrant an exception to a bar to VA compensation benefits, the offenses must be determined to be such that the commission of the offenses would not have interfered with or precluded the Veteran's military duties.  See Stringham v. Brown, 8 Vet. App. 445 (1995).  The Board finds that the record reflects that the offenses interfered with the Veteran's military duties.  The Board finds no factual basis upon which to deem the Veteran's offenses minor, or not willful or persistent misconduct.  The Veteran's discharge must be considered as having been under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Therefore, although health care benefits under 38 U.S.C.A. Chapter 17 are not barred, the Veteran is not entitled to benefits other than under Chapter 17 based on service from August 3, 1981 to September 15, 1983.  

Claims for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.309.  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The evidence necessary to establish service connection must include also include evidence of in-service incurrence or aggravation of a disease or injury and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  38 C.F.R. § 303(a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.  

For veterans who had active service of 90 days or more during a period of war or after December 31, 1946, certain chronic diseases that manifest to a degree of 10 percent or more in a specified period of time will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a).  

Neither sleep apnea nor a skin disorder is among the diseases defined as chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection based on manifestations within a presumptive period or based on continuity of symptomatology is not applicable to those claims.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).  In contrast, arthritis and hearing loss are diseases listed at 38 C.F.R. § 3.309(a), and the presumption of service connection is discussed with respect to those claims, as discussed further below.

Service connection may also be granted when a disorder is secondary to or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the Veteran does not contend that his current skin disorder or sleep apnea is secondary to or aggravated by any service-connected disability, nor does the evidence so suggest.  In the absence of an allegation of such causal relationship or evidence that such causal relationship is possible, no further discussion of the theory of secondary service connection is required.  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

2.  Claim for service connection for hearing loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

As a preliminary matter, the Board notes that audiology testing was generally conducted under American Standards Association (ASA) standards until November 1, 1967.  The regulations which define hearing loss for VA purposes are based on decibel measurement recorded in ISO (International Standards Organization) measurements, as ISO units are the standard for eudiometry measurement since November 1967.  38 C.F.R. § 3.385.  The Board ordinarily assumes that any audiometric testing conducted after that date was conducted using under "ISO" standards. 

The Veteran's 1966 induction examination is not labeled, so it is assumed that ASA units, the standard at that time, were used.  The report reflects that the Veteran's hearing acuity thresholds in the right ear were 25 decibels (dB) at 500 Hertz (Hz), 5 dB at 1000 Hz, 0 dB at 2000 Hz, and 10 dB at 4000, and, in the left ear, 15 dB at 500 Hz, 5 dB at 1000 Hz, 5 dB at 2000 Hz, and 10 dB at 4000 Hz.  A diagnosis of defective hearing, right ear, was assigned.  

In February 1970, the Veteran's hearing acuity thresholds were 15 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, and 20 dB at 4000 Hz, and, in the left ear, 20 dB at 500 Hz, 20 dB at 1000 Hz, 20 dB at 2000 Hz, and 35 dB at 4000 Hz.   

At the time of service separation examination conducted in August 1981, audiometry disclosed hearing thresholds of 25 dB at 500 Hz, 20 dB at 1000 Hz, 5 dB at 2000 Hz, 25 dB at 3000 Hz, and 30 dB at 4000 Hz, and, in the left ear, 15 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, 35 dB at 3000 Hz, and 30 dB at 4000 Hz.  

The Veteran's hearing was again examined in September 1983.  Since this examination was during a period of service which is not active service for VA purposes, this examination is post-service evidence.  The Veteran's hearing acuity was measured as 20 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 15 dB at 3000 Hz, and 15 dB at 4000 Hz, and, in the left ear, 20 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 20 dB at 3000 Hz, and 25 dB at 4000 Hz.  

The Veteran's hearing acuity at the VA examination in January 2013 was measured as follows:


Hertz (decibels)

500
1000
2000
3000
4000
AVG
RIGHT
35
25
35
55
50
41
LEFT
30
20
35
55
55
41

Speech discrimination was 88 percent in the right ear and 90 percent in the left ear.  The examiner opined that the Veteran had a current sensorineural hearing loss.  The Board acknowledges that the Veteran has a current hearing loss disability as defined in 38 C.F.R. § 3.385.  

The examiner who conducted the 2013 VA examination opined that it was less than likely that the Veteran's current hearing loss was incurred in service, and provided two reasons for this conclusion.  First, the examiner noted that there was no hearing loss disability, as defined by VA, at the time of the 1983 examination.  Since the Veteran had no hearing loss disability in 1983, two years after his final honorable service, it is less than likely that the current hearing loss disability was incurred in service.  38 C.F.R. § 3.303.  Since no hearing loss disability was present in 1983, hearing loss disability may not be presumed to have been incurred in service.  38 C.F.R. § 3.309.  Moreover, the audiometric tests from 1966 to 1983 establish that there were "no significant threshold shifts" between the time of the 1966 entrance examination and the hearing examination in September 1983, when the 1966 audiometric findings are "corrected" for the change in hearing examination standards.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability, even though no hearing loss disability for VA purposes was present on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

The examiner who provided the 2013 examination addressed this theory of possible service connection for hearing loss in opining that there was no "significant" threshold shift when the Veteran's 1983 audiogram is compared to his 1966 audiogram and the 1966 thresholds are considered in light of the change in eudiometry measurement standards.  Thus, the probative medical evidence establishes that, in the two years following the Veteran's final honorable discharge, he demonstrated no significant threshold shift toward diminished hearing as compared to the his induction audiometric examination in 1966.  Hensley v. Brown, 5 Vet. App. at 157.  The opinion is wholly unfavorable to the claim.  

The Board acknowledges that the Veteran is competent to report that he noted diminished hearing following his tour of duty in Vietnam.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective evidence of record discloses objective measurements of the Veteran's hearing acuity which are inconsistent with the Veteran's lay assertions.  The objective measurements of the Veteran's hearing from 1966 through 1983 are more persuasive evidence as to the Veteran's hearing during that period since the audiometric test results were contemporary.  In contrast, it has been nearly 50 years since the 1966 hearing examination, and the Veteran's recollections are less persuasive than the objective measurements recorded at the time.  

The Board further notes that the Veteran did not seek medical evaluation of his hearing after service.  The first post-service evidence as to the Veteran's hearing acuity is in 2013, some 30 years after the Veteran's last honorable service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service that resulted in a chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1332-1333 (Fed. Cir. 2000).  This gap between the Veteran's service and evidence of medical evaluation tends to weigh against the Veteran's claim.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

3.  Claim for service connection for a skin disorder

The service treatment records do not show that the Veteran had any chronic skin disorder.  For example, the Veteran was treated for a skin rash in 1968, but was not again treated for that skin disorder during the remaining 10 years of his service through 1981.  The Veteran's treatment records reflect that he was treated for infected lesions on his neck in January 1968.  In November 1968, he was treated for a rash in the groin.  In March 1971, he was treated for a shaving rash.  In June 1970, he was treated for "bug bites."  In September 1978, he was treated for grain mite dermatitis.  No other treatment record which appears to reflect treatment of a skin disorder is disclosed in the service treatment records, including through July 1981.  

In 2005, the Veteran complained of a "lump" in the groin.  Computed tomography showed an apparent infection of a superficial lymph node.  After two months of conservative treatment, including antibiotic therapy, the size and pain of the lymph node did not diminish.  The lymph node was excised in September 2005.  

In November 2006, the Veteran reported a skin rash, which the Veteran reported had been present since his service in Germany.  The treating provider thought the Veteran might have psoriasis, and referred to the Veteran to Dermatology clinic.  In December 2006, the Veteran submitted a claim for service connection for a skin rash.  

In December 2007, the Veteran reported some itching of his hands and "polyps" in the axilla.  There was one pedunculated lesion of the left axilla.  For purposes of information only, the Board notes that "pedunculated" is defined as attachment by a pedicle, or stalk-like, portion of tissue.  Stedman's Medical Dictionary 1336 (27th ed. 2000).  There was some xerosis (dryness) of the hands, but no primary lesions.  The Veteran was advised to use a hand lotion or moisturizer.  

In August 2008, the Veteran was seen in dermatology clinic following his complaint in November 2006 of intermittent severe itching.  The Veteran reported that the rash on the knees started in Germany when he was exposed to grain mites.  The Veteran reported that "blisters" would come up if he wore pants for a whole week.  The provider found only normal skin.  The Veteran was advised to return to Dermatology clinic when the skin disorder was active.  

March 2009 VA outpatient treatment records disclose no history of treatment for a skin disorder.  The Veteran was seen more than 15 times during 2009 thereafter, but manifested no current skin disorder.  Similarly, treatment notes in 2010 through 2011, reflecting more than 20 evaluations by providers, disclose not diagnosis of a current skin disorder or any treatment of a skin disorder.  

In 2011, the Veteran again complained of a "growth" in his groin.  In June 2011, a "nevus lipomatous cutaneous" was removed.  For purposes of information only, the Board notes that a "nevus' is defined as a circumscribed malformation of the skin.  Stedman's Medical Dictionary 1215 (27th ed. 2000).  A nevus may also be called a "mole" when it involves overgrown of melanin producing cells and is present form birth or soon after.  

In January 2012, the Veteran complained of a "knot" in the groin.  The diagnosis was possible abscess.  The records through November 2012 reflect that there were no further complaints or findings of a "knot" or abscess in the groin.

The Veteran manifested localized malformations of the skin during the pendency of this appeal, but there is no record that the Veteran reported these skin malformations in service or that the malformations were present in service or until many years thereafter.  There is no medical opinion that the localized skin malformations resulted from the Veteran's service or any incident thereof.  In short, there is no lay or medical evidence which indicates that any skin disorder treated during the pendency of this claim was incurred in or as a result of the Veteran's service, or was present in service and chronically thereafter, or is in any way related to the Veteran's service.

VA outpatient treatment notes reflect that the Veteran reported that a skin disorder manifested by intermittent itching had been present since his service.  However, clinical records dated from December 2006, when the Veteran submitted the claims on appeal, through November 2012, disclose no notation that an intermittent skin rash was present at any time during the pendency of this appeal.  Although the Veteran presented with complaints of itching skin, thought by the provider to possibly be psoriasis, in November 2006, that treatment record was prior to the submission of a claim for service connection for a skin disorder in December 2006.  

As no skin rash was presented following the December 2006 claim for service connection for a skin rash, the claim for a skin rash is not valid.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the claim for service connection for a skin disorder includes, but is not limited to, a skin rash, the claim must be considered on the merits, but, to the extent that the Veteran seeks service connection for a skin rash, the claim is not valid.  

The Board acknowledges that the Veteran is competent to report that he observed symptoms of a skin disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds the written medical notes contemporaneous to and proximate to the Veteran's service more accurate than the Veteran's recollections for periods of time from 30 to 50 years ago.  

The preponderance of the probative and persuasive lay and medical evidence establishes that the Veteran does not have a current skin disorder which was manifested during service, which has been chronic since service, or which was incurred during or as a result of any incident of service.  The preponderance of the evidence is against the claim, and the claim is denied.  

4.  Service connection for arthritis

In his 2007 claim, the Veteran listed "arthritis" as a disorder for which he was seeking service connection.  The Veteran stated that the disorder started in 1975, and had never been treated by any medical provider.  The Veteran has not provided any additional information about the claimed disorder except an allegation that the claimed "arthritis" is due to his service in Vietnam.  

The service treatment records upon which service connection may be established do not reflect that a diagnosis of "arthritis" was assigned during the Veteran's honorable service or within one year thereafter.  The September 1983 report of medical history at the time of the Veteran's separation from service for which benefits are barred reflects several complaints of joint pain at that time.  However, there is no notation that the Veteran sought treatment for any complaint of a joint disorder or pain within one year following his period of honorable service.  

VA records dated in 2007 reflect that a diagnosis of "osteoarthritis" was assigned.  However, the Veteran has not submitted any medical or lay evidence of chronicity or continuity of symptoms to link current osteoarthritis to his service.  The Veteran has not identified arthritis of any specific joint or any current disorder or joint pain that he contends is related to his service.  The evidence from 1981 to 1983 establishes that no diagnosis of arthritis was assigned within one year after the Veteran's final honorable discharge.   

The Veteran has not identified any injury or disorder in service or current joint disorder or pain for which he seeks service connection.  The only diagnosed current "arthritis" is osteoarthritis, which has not been linked to the Veteran's service or any incident thereof.  The Veteran has been afforded opportunity, including after the June 2011 Remand, to support his claim, or at least identify his contention about some joint he contends was affected by his service.

The Veteran has not identified any symptom of the "arthritis" for which he seeks service connection.  He has not identified any connection between his service and current "arthritis" other than the fact he served in Vietnam.  The evidence establishes that "arthritis" was not diagnosed during the Veteran's service or within one year thereafter, so service connection for "arthritis" as a chronic disease may not be presumed.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.307.  The Board notes that "arthritis" is not a disease which may be presumed related to exposure to herbicides, the provisions of 38 U.S.C.A. § 1116 are not applicable to warrant service connection.  

In the absence of any assistance from the Veteran to more specifically identify the "arthritis" for which he seeks service connection, such as the symptoms or location or type of arthritis, the Board is not required to guess what type of arthritis the Veteran might have, to guess what the symptoms might be, or to guess what joints might be affected.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is no evidence of "arthritis" during a period of honorable service, or within one year following honorable service, and no evidence of a link between any injury, disease, or incident of service and a current diagnosis of arthritis, and no basis for applicability of any presumption of service connection.  There is no basis for a grant of service connection for "arthritis."  The claim for service connection for arthritis must be denied.  

5.  Claim for service connection for sleep apnea

The Veteran service treatment records disclose no references to sleep apnea or snoring.  The service treatment records disclose no notation of a diagnosis of sleep apnea.  

VA treatment records dated in May 2007 reflect that the Veteran had a history of sleep apnea.  The May 2007 treatment note does not reflect when sleep apnea was first identified.  

In January 2010, the Veteran requested further evaluation of his sleep apnea.  Testing conducted in February 2010 confirmed the diagnosis of obstructive sleep apnea and difficulty tolerating the prescribed continuous pressure device, but the evaluation did not discuss the onset or etiology of sleep apnea.  Treatment records through November 2012 continue to reflect that the Veteran has sleep apnea, but no provider has indicated that the sleep apnea began during service or as a result of service or is proximately due to the Veteran's service-connected disability, diabetes mellitus.  

The Veteran has not submitted any persuasive lay statement indicating that sleep apnea began during a period of honorable service or is due to his service.  The only information provided by the Veteran about his sleep apnea, in the claim received by VA in December 2006, is the notation "05" following the notation that the Veteran seeks service connection for sleep apnea.  The Board interprets that notation as an indication that the Veteran's sleep apnea first began or was diagnosed in 2005, some 35 years following the Veteran's last period of honorable service.  The Board finds that this notation is not a lay statement that sleep apnea began in service and has been chronic since that time.  

There is no competent or credible lay evidence indicating that sleep apnea may have been manifested during the Veteran's service.  It is acknowledged that the Veteran would be competent to relate that he had certain symptoms, but, as noted above, the only lay evidence that Veteran has provided with respect to his sleep apnea is the comment "05."  The Board does not interpret this notation as articulating a possible relationship between his service and onset, incurrence, description of symptoms, or a theory of entitlement to service connection for sleep apnea.  

No medical evidence associated with the claims file or electronic file indicates that the Veteran's sleep apnea may have been manifested during the Veteran's service or is in some way etiologically linked to his service or to a service-connected disability.  There is no reasonable doubt to resolve in the Veteran's favor.  The claim must be denied.  

6.  Claim for service connection for a vision disorder

At the time of his service entrance examination in 1966, the Veteran reported that he had "poor vision" and had worn glasses since age 12.  The Veteran's uncorrected vision was 20/400 in the right eye, with correction to 20/200.  His uncorrected vision in the left eye was 20/25.  The examiner assigned a diagnosis of hyperphoria and 10 degrees of esophoria.  For purposes of information, the Board notes that hyperphoria is defined as a permanent upward deviation of the visual axis after visual fusional stimuli are is eliminated.  Dorland's Illustrated Medical Dictionary 905 (31st ed. 2007).  Esophoria is deviation of the visual axis of an eye toward the other eye after visual fusional stimuli are eliminated.  Id. at 656.  Subsequent service treatment records reflect that various diagnoses, including amblyopia, were assigned for the Veteran's right eye vision impairment.  Amblyopia is defined as impairment of vision without detectable organic lesion.  Id. at 58.  

Because the Veteran's right eye vision impairment was noted at the time of his entry into service, there is no presumption of soundness at service entry with respect to the Veteran's right eye vision.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

If a pre-existing disorder is noted upon entry into service, direct service connection based on incurrence in service may not be granted, but service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Wagner, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In this case, at the time of service separation examination in August 1981, the Veteran's right eye vision, uncorrected, was 20/400.  Since this is exactly the same uncorrected vision noted at the time of the Veteran's entrance examination, the service treatment records objectively establish that the Veteran's uncorrected right eye vision was unchanged during service.  This evidence demonstrates that the Veteran did not aggravate a right eye vision disorder during service, since aggravation, by definition, requires "an increase in disability during service."  

Moreover, the September 1983 examination of the Veteran's vision two years after the Veteran's discharge from honorable service again shows that the Veteran's right eye vision was 20/400.  This evidence establishes that, if there was any decrease in the Veteran's uncorrected right eye vision during service, the change was not permanent.  Thus, as a matter of fact, no aggravation of the pre-existing right ye disorder was incurred in service, given the definition of "aggravation" for VA purposes.  

Moreover, because the Veteran's right eye vision at service entrance and service discharge may be expressed in an objective numeric formula, and the objective number is identical at service entrance and separation, no medical opinion is required for a determination as to whether there was a change in right eye vision during service.  

The Veteran's left eye vision was correctable to 20/25 when he entered service in 1966.  It was correctable to 20/25 at his 1981 separation examination for the Veteran's final period of honorable service.  As the Veteran's corrected left eye vision was unchanged throughout service, the objective findings establish that the Veteran did not incur or aggravate a left eye disorder during service.  

The Board notes that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where a pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). However, as noted above, this presumption and standard of proof are not applicable in this case, since the pre-service right eye disorder objectively underwent no increase in disability during the Veteran's service.  No medical determination is required to address whether there is clear and unmistakable evidence that the right eye vision disorder was or was not aggravated. 

During the pendency of this appeal, the Veteran has contended that a right eye or left eye disorder was incurred in or during the Veteran's active service.  The January 2013 VA eye examination discloses that in addition to right eye amblyopia, the Veteran had refractive error and bilateral cataracts.  The Board notes that refractive error of an eye is excluded, by regulation, from the definition of disease or injury for which veteran benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  

Because refractive error, whether incurred prior to service, during service, or after service is not defined as a disease or injury, service connection for refractive error is not authorized.  But see Browder v. Brown, 5 Vet. App. 268 (1993) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability).  The veteran has not alleged that he incurred eye trauma or otherwise aggravated any existing refractive error in service. 

The examiner who conducted the 2013 VA examination was requested to state whether the Veteran had an eye disorder other than refractive error, since service connection cannot be granted for refractive error.  As noted, the examiner concluded that amblopyia was incurred prior to the Veteran's service, and that refractive error, for which service connection may not be granted, was present.  

The examiner stated that, in addition to refractive error and amblyopic, the Veteran had bilateral cataracts.   The examiner further opined that the Veteran's service-connected diabetes did not result in current retinopathy.  The examiner also noted that the Veteran's cataracts were diagnosed prior to manifestations of service-connected diabetes, and noted that amblyopia of the right eye was first diagnosed in 1949 (the Veteran was born in late 1948), many years prior to the Veteran's 1966 service induction.  

Thus, the 2013 VA examination report is wholly unfavorable to a finding that any right or left eye disorder for which service connection may be granted was incurred or aggravated in service or is secondary to a service-connected disability.  The claim for service connection for an eye disorder, to include right eye amblyopia, must be denied.  


















						[CONTINUED ON NEXT PAGE]


ORDER

The character of discharge for a period of service from August 1981 to September 1983 is a bar to benefits administered by VA, based on that period of service, exclusive of health care provided under 38 U.S.C.A. Chapter 17, and the appeal for eligibility for benefits based on that period of service is denied.  

The appeal for service connection for bilateral hearing loss is denied.  

The appeal for service connection for a skin disorder, to include a rash, is denied.  

The appeal for service connection for arthritis is denied.

The appeal for service connection for sleep apnea is denied.  

The appeal for service connection for a vision disorder, including amblyopia, claimed as sight problems, is denied.    



		____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


